Citation Nr: 1515132	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the December 2014 Appellate Brief.


FINDING OF FACT

A chronic low back disability was not manifested during active service, is not related to active service, and arthritis was not manifested within one year from the date of separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in April 2011.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs) and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in August 2011 to determine the nature and etiology of his claimed low back disability.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim for service connection for a low back disability and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In August 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed low back disability.  The Veteran described that he experienced intermittent back pain since receiving spinal anesthesia in service for an appendectomy.  The Veteran reported flare-ups manifested by acute pain when standing, bending, and kneeling with pain radiating into the thigh and lower leg.  The Veteran stated that he had never seen a physician regarding his back pain and that he managed his pain with over the counter medication.  X-ray testing was negative for arthritis.  Lateral views of the thoracic spine showed no fracture, subluxation, osteolysis, or other bony abnormality.  The alignment was normal and the intervertebral disc spaces were normal.  Lateral views of the lumbar spine demonstrated minimal spondylosis and normal alignment.  The disc spaces were relatively normal and there were some degenerative changes of the facet joints at L4-L5 and L5-S1.  The sacroiliac joints were unremarkable.

The VA examiner opined that it was less likely than not that the Veteran's claimed low back disability was incurred in-service.  She elaborated that when there is an injury to the spine secondary to epidural injection the pain is constant and not intermittent.  Additionally, the pain would not be associated with movement or other activities.  She also noted that the Veteran had not seen a medical provider for his spine pain.

The Board has considered the Veteran's statements regarding his lower back disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno, 6 Vet. App. at 465.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds the Veteran to be competent.  However, the Board does not find his statements to be probative as the VA examiner's opinion, which was based on an extensive review of the record, a thorough examination, and the VA examiner's medical expertise.

The October 1975 enlistment examination disclosed that the spine and musculoskeletal system were normal. The Board recognizes that the Veteran was seen for low back pain in June 1977 and August 1979.  However, arthritis was not "noted" or identified during service.  The assessment in 1977 was of strain.  When the Veteran was seen in 1979, the assessment was of nothing more than low back pain.  Similarly, there is no evidence that suggests that he had characteristic manifestations sufficient to identify a chronic disease during service.  See 38 C.F.R. § 3.303(b).  Additionally, the Veteran filed a claim in December 1979 for VA benefits for other disabilities, but did not file a claim for a low back disability until March 2011.  This intervening lapse of so many years between his separation from military service and the claim is probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  If there is an allegation of ongoing symptoms, it strains credibility to state that someone would file for one disability and not the other.  The assertion of ongoing symptoms is also inconsistent with the 1980 VA examination disclosing no musculoskeletal diseases or injuries and a normal range of motion of the spine.  The lay assertion of ongoing manifestations is not credible.

The evidence is against a finding that arthritis manifested during service or within one year of separation.  Therefore, service connection for a low back disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


